Citation Nr: 0806005	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-20 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 70 
percent for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1968 to April 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.

In July 2006 the Board issued a decision denying the 
veteran's appealed claim for service connection for 
hypertension - which he was alleging was secondary to his 
already service-connected PTSD.  In that same decision the 
Board remanded his claim for an initial rating higher than 50 
percent for his PTSD to the RO, via the Appeals Management 
Center (AMC), for further development and consideration.  The 
Board also assumed jurisdiction over an additional claim for 
a total disability rating based on individual unemployability 
(TDIU) and remanded that claim to the AMC, as well.

In October 2006, on remand, the AMC issued a decision 
increasing the initial rating for the PTSD from 50 to 70 
percent, with the same retroactive effective date.  
And another, more recent, AMC decision on remand in May 2007 
also granted the TDIU claim.

FINDING OF FACT

On February 15, 2008, prior to promulgating a decision in 
this case, the veteran and his representative submitted a 
statement to the Board indicating he was withdrawing his 
appeal since, on remand, the rating for his PTSD was 
increased and his TDIU claim granted.


CONCLUSION OF LAW

The criteria are met for withdrawal of the veteran's 
substantive appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal (VA Form 9 or equivalent) may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the veteran personally without the express 
written consent of the veteran.  38 C.F.R. § 20.204(c). 

In this case, the veteran and his representative submitted a 
statement on February 18, 2008, indicating that he was 
withdrawing his appeal since, on remand, the rating for his 
PTSD was increased and his TDIU claim granted.

The veteran has withdrawn this appeal and, therefore, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


